19-31038-hcm Doc#13-1 Filed 12/05/19 Entered 12/05/19 11:47:27 Proposed Order Pg 1
                                       of 2




                          UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

 In Re:                                          §                  Case No. 19-31038-HCM
 SUPERIOR TLC HOME                               §
    HEALTH CARE, LLC                             §
      Debtor                                     §                               Chapter 7

                  ORDER ON TRUSTEE’S OBJECTION TO CLAIM # 2 OF
                       LiftFund, Inc., WITH NOTICE THEREOF

        On this date came on to be considered the Trustee=s Objection to Secured Claim # 2 of

 LiftFund, Inc., in the amount of $9,717.21, filed on 10/01/2019, it appearing to the Court that

 said claim should be disposed of as follows, it therefore hereby

        ORDERED that the secured claim # 2 of LiftFund, Inc., is allowed as a general unsecured

 claim against the estate; therefore

        IT IS FURTHER ORDERED that a copy of this order will be served by the Clerk's office

 upon the claimant:

        LiftFund, Inc.                        LiftFund Inc.
        c/o DUNN PLLC                         2007 W. Martin St
        405 Main Street Ste 836               San Antonio TX 78207
        Houston, TX 77002
                                                ###
19-31038-hcm Doc#13-1 Filed 12/05/19 Entered 12/05/19 11:47:27 Proposed Order Pg 2
                                       of 2


 Return copy to:
 Ronald Ingalls
 PO Box 2867
 Fredericksburg, TX 78624-1927
 Tel: (830) 321-0878
 Fax: (830) 321-0913
 Email: ron@ingallstrustee.com
